Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement

1.	The references disclosed within the information disclosure statement (IDS) submitted on January 22, 2021, has been considered and initialed by the Examiner. 


Claim Rejections – 35 USC 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claims 6 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claims 6 and 15, the phrase, “substantially opaque” is indefinite.  It is unclear whether the layer is opaque or not.


Claim Rejections – 35 USC § 102(a)(1)

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (U.S. 6,191,200).
	Phillips discloses a protective polymer layer which can include polyvinyl chloride (claim 5 of Phillips), a metallized layer (reflective layer (claim 11 of Phillips) and a fluorescent polyvinyl chloride sheeting, which includes a light filtering agent (filter layer) (claims 14 and 19 of Phillips), as in claim 1.
	Concerning claim 2, Phillips discloses retroreflective materials (column 2, lines 4-5).


Claim Rejections – 35 USC § 103(a)

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

7.	Claims 3-10 and 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Phillips (U.S. 6,191,200).
	Phillips is taken as above.  Phillips discloses a protective polymer layer which can include polyvinyl chloride (claim 5 of Phillips), a metallized layer (reflective layer (claim 11 of Phillips) and a fluorescent polyvinyl chloride sheeting, which includes a light filtering agent (filter layer) (claims 14 and 19 of Phillips).  Regarding claims 3-5, the phrase, “material configured for selective, wavelength specific filtration of light” is an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
	Concerning claim 6, Phillips discloses the protective layer can include color index solvent yellow (opaque, claims 14-19 of Phillips).
	Concerning claim 7, Phillips discloses a backing layer (column 2, lines 65-67).
	Concerning claim 8, Phillips discloses the film comprising opaque white material (identification feature) (column 6, lines 18-22).
	Concerning claim 9, Phillips discloses a fluorescent polyvinyl chloride sheeting, which includes a light filtering agent (filter layer) (claims 14 and 19 of Phillips).  

Concerning claims 12-13, Phillips discloses a backing layer (column 2, lines 65-67).  In claim 12, the phrase, “to accommodate an identification peripheral” is an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
	Concerning claim 14, the phrase, “attachment means for attaching said modular identification system” introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a protective layer, filter layer and reflective layer.  The reference suggests such a product because Phillips discloses a protective polymer layer which can include polyvinyl chloride (claim 5 of Phillips), a metallized layer (reflective layer (claim 11 of Phillips) and a fluorescent polyvinyl chloride sheeting, which includes a light filtering agent (filter layer) (claims 14 and 19 of Phillips).
	Concerning claim 15, Phillips discloses a protective polymer layer which can include polyvinyl chloride (claim 5 of Phillips), a metallized layer (reflective layer (claim 11 of Phillips) and a fluorescent polyvinyl chloride sheeting, which includes a light filtering agent (filter layer) (claims 14 and 19 of Phillips).  Phillips discloses the film comprising opaque white material (identification feature) (column 6, lines 18-22).
Phillips discloses retroreflective materials (column 2, lines 4-5).

Claim Objection

8.	Claims 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited modular identification system further including where an illumination means to produce a light is at least one light emitting diode (LED).
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781